NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30270

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00232-RSM

  v.
                                                 MEMORANDUM*
JOSE PRADO-FLORES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jose Prado-Flores appeals from the district court’s judgment and challenges

his guilty-plea conviction and 50-month sentence for conspiracy to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Prado-Flores’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Prado-Flores has filed a pro se supplemental brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Prado-Flores’s

conviction. We accordingly affirm Prado-Flores’s conviction.

      Prado-Flores waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Prado-Flores’s appeal as to his sentence. See United States v. Watson, 582 F.3d

974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    12-30270